internal_revenue_service department of the treasury index number washington dc person to contact number release date telephone number refer reply to cc dom p si 1-plr-100144-00 date date legend x trust trust trust trust d1 d2 d3 m n o p this letter responds to a letter dated date written on x’s behalf requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts plr-100144-00 x elected to be treated as an s_corporation effective d1 on d2 two shareholders transferred stock in x to four trusts the trusts in the following amounts m shares to trust n shares to trust o shares to trust and p shares to trust although the trustees of the trusts were required to make electing_small_business_trust esbt elections within two and one- half months of the transfers to qualify as shareholders of x they failed to timely file the elections x was unaware that the failure_to_file esbt elections terminated x’s s election on d3 it was discovered that transfers of x stock to the trusts terminated x’s s election x represents that the transfers to the trusts were not motivated by tax_avoidance or retroactive tax planning in addition x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 x represents that the trusts comply with the requirements under sec_1361 which defines an esbt the trustees for the trusts intend to file esbt elections under notice_97_12 1997_1_cb_385 to be effective d2 once x receives this private_letter_ruling from the service the elections however will not be timely filed law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect effective for tax years beginning after date sec_1361 provides that an esbt as defined in sec_1361 is a permitted s_corporation shareholder generally an esbt is any trust if the trust does not have as a beneficiary any person other than an individual an estate or an organization described in sec_170 or no interest in the trust was acquired by purchase and an election to be an esbt has been filed with respect to the trust in notice_97_12 the service provided guidance regarding esbt elections in particular the trustee of an esbt must file the esbt election within the time requirements prescribed in regulation sec_1_1361-1 for filing qualified_subchapter_s_trust elections generally within the 16-day- and-2-month period beginning on the day that the stock is transferred to the trust sec_1362 provides that an s election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the day of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of plr-100144-00 sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such effectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 in discussing sec_1362 as it relates to inadvertent terminations state in part as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped the taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 conclusions based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election under sec_1362 was terminated on d2 when the trusts acquired x stock we also conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation from d2 and thereafter and the trustees of the trusts will be treated as having filed timely esbt elections on behalf of the trusts effective d2 provided that x’s s election is not otherwise terminated under sec_1362 plr-100144-00 and provided further that the trustees file esbt elections for all of the trusts with the service_center effective as of d2 within days of the date of this letter a copy of this letter should be attached to the elections except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is an s_corporation for federal tax purposes or whether the trusts are esbts under sec_1361 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent under a power_of_attorney on file in this office a copy of this letter will be sent to your authorized representative sincerely yours signed dianna k miosi dianna k miosi branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
